Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The disclosure is objected to because of the following informalities:
Page 1, Line 12: The term “rear region” is used interchangeably with the term “rear area” throughout the specification. Using a single term throughout the specification is suggested.
Page 2, Line 14: The term “pushed-in” is used interchangeably with the term “inserted” in connection with “trolley”. Using a single term throughout the specification is suggested.
Page 3, Line 34: The phrase “As is well known…” is subject to misinterpretation. Substituting “…apparent in the drawings…” for “…well known…” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 1, the term “smallest possible distance” is indefinite; no clarifying language or images are provided in the specification or drawings. Applicant must claim a maximum allowable value or a range of values as an alternative to using “smallest possible distance”. For the purposes of this 
Regarding Claim 3, the term “greatest horizontal extent” is indefinite; no definition or clarifying language or images are provided in the specification or the drawings; the meaning of the term “greatest horizontal extent” could not be discerned via definition or context. Applicant must claim a limitation using clear language and definitions as appropriate. For the purposes of this examination, the term “greatest horizontal extent” is regarded as indeterminate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (EP 1095839 A1) (hereinafter “Joseph”) in view of Bentsur et al. (GB 2522291 A) (hereinafter “Bentsur”). Regarding Claim 1, Joseph teaches the first two elements of the claim, hereinafter (1a) and (1b) respectively, but does not teach the last three elements of the claim, hereinafter (1c), (1d), and (1e) respectively. Bentsur teaches (1c), (1d), and (1e). Joseph teaches
(1a), a manually movable transport trolley, which can be stacked with an identical transport trolley in the horizontal direction in a space-saving manner and which is equipped with a chassis, with a pushing device, and with at least one deposit device intended for depositing or carrying objects (Joseph Figures 1 and 8, below);
(1b), that in the stacked state, a smallest possible distance is produced between two transport trolleys, which allows a rear region and a front region to be produced in the stacking connection of the two transport trolleys, wherein the rear region is only occupied by the rear inserted trolley and the front region is only occupied by the preceding trolley (Joseph Figure 8, below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Joseph

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Joseph

	(1c), the at least one deposit device is assigned an electronic weighing device which is equipped with at least one first and with at least one second weighing cell, is operatively connected to the at least one deposit device, and is intended for determining the weight of the objects carried by the at least one deposit device (Bentsur Figure 3, below; Bentsur Paragraph 048: “Fig. 3 shows a schematic depiction of another embodiment of the present invention…the scale feature is constituted merely by one or a pair of transducers 36a and 36b (e.g., load cells) attached to and directly below basket 24…It is obviously important that the weighing of the items in the basket is not influenced by outside forces such as hindrance of movement of the basket or support other than at the point of contact with transducers 36. It is important to note that basket 26 is not directly attached to chassis.”);

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Bentsur

(1d), at least the at least one first and the at least one second load cell are arranged on the at least one deposit device in such a way that, when two identical transport trolleys are in the stacked state, the at least one first load cell of the rear pushed-in trolley is located inside the rear region and the at least one second load cell of the pushed-in trolley is located outside the front region (Bentsur Figure 3, above; Bentsur Paragraph 048: “…the scale feature is constituted merely by one or a pair of transducers 36a and 36b (e.g., load cells) attached to and directly below basket 24. In some embodiments, a standard cart can be modified with one or more scale-leveling brackets, exemplified by scale-leveling brackets 40a and 40b…);
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manually movable transport trolley of Joseph to include the load cell arrangement as taught by Bentsur. Note that while Bentsur is silent on the precise location of the transducers, the transducers could be arranged, in accordance with Bentsur’s teaching, such that one transducer is located inside the rear region while the other one is located outside the front region (Bentsur Paragraph 048: “…a standard cart can be modified…with brackets 40a and 40b…”) thus yielding benefits such as, for example, transducer protection from damage while stacking/nesting trolleys. Note that using something "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success – is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.).

	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manually movable transport trolley of Joseph to include the load cell arrangement as taught by Bentsur. Note that while Bentsur is silent on the precise location of the transducers, the transducers could be arranged, in accordance with Bentsur’s teaching, such that one transducer is located outside the rear region while the other one is located inside the front region where one load cell is directed downwards and the other one upwards (Bentsur Paragraph 048: “…a standard cart can be modified…with brackets 40a and 40b…”) thus yielding benefits such as, for example, transducer protection from damage while stacking/nesting trolleys. Note that using something "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success – is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.).
	Regarding Claim 2, Joseph teaches a manually movable transport trolley but does not teach the arrangement of load cells. Bentsur teaches wherein, viewed in plan view, the first and the second load cells are arranged in geometrically regular form on the at least one deposit device (Bentsur Figure 3, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manually movable transport trolley of 
	Regarding Claim 5, Joseph teaches a manually movable transport trolley but does not teach arrangement of load cells. Bentsur teaches that the at least one first load cell is arranged at a distance from the rear end of the at least one deposit device and the at least one second load cell is arranged at a distance from the front end of the at least one deposit device (Bentsur Figure 3, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manually movable transport trolley of Joseph to provide an arrangement of load cells wherein one cell is located some distance from the front end and the other cell is located some distance from the rear end, as taught by Bentsur. Note that something "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success – is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (EP 1095839 A1) (hereinafter “Joseph”) in view of Smith (US 20130207362 A1). Regarding Claim 4, Joseph teaches a manually movable transport trolley but does not teach castors or the front/rear region length. Smith teaches that the transport trolley is equipped at the rear and/or front with swivel castors and that the rear region and the front region in the pushing direction of the transport trolley are each shorter than the interference circle of the swivel castors and/or .

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Smith
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manually movable transport trolley of Joseph to provide a rear/front region length less than 1.5x the diameter of a castor wheel as .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (EP 1095839 A1) (hereinafter “Joseph”) in view of Enders (US 2644695 A). Regarding Claim 6, Joseph teaches a manually movable transport trolley but does not teach part or all of the storage device swivelling. Enders teaches that in the case of a storage device designed as a container, either its base or the entire storage device can be swivelled about a horizontal axis within a defined swivel range (Enders Figure 1, below; Enders Paragraph 22: “…The pin extending into the opening in the uprights forms a pivot for the basket upon which it can be swung on the axis formed by the pins "from a horizontal to a slightly inclined position…”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manually movable transport trolley of Joseph to provide a container or base capable of swivelling around a horizontal axis as taught by Enders. As recognized by Enders, “It will be understood, of course, that the end wall of each basket is pivoted to permit the entry of the associated front end of the basket structure.” (Paragraph 24).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Enders
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (EP 1095839 A1) (hereinafter “Joseph”) in view of Fowler et al. (US 20080231228 A1) (hereinafter “Fowler”). Regarding Claim 7, Joseph teaches a manually movable transport trolley but does not teach an energy supply in the rear region. Fowler teaches that the components required for supplying energy to the electronic weighing device, for example a battery array and/or at least one receiver coil intended for inductive energy transmission, are arranged in the rear region (Fowler Figures 1 and 12, below; Fowler Paragraph 106: “In an embodiment, the cart further comprises a battery 135 operably coupled to…any other component of the cart requiring power…In an embodiment, the battery 135 may be attached to the underside of the cart by means of attachment to, for example, the bottom of the basket, or to the base tray. Various attachment devices and means for attaching as described herein may be used with the .

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Fowler

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Fowler
	It would have been obvious…It would have been for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manually movable transport trolley of Joseph to arrange a power supply in the rear region as taught by Fowler. This “…may be advantageous in simplifying and shortening the flow path between the charge plates and the battery 135”, as recognized by Fowler (Paragraph 0114).

	It would have been obvious…It would have been for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manually movable transport trolley of Joseph to arrange a power supply in the rear region as taught by Fowler. This “…may be advantageous in simplifying and shortening the flow path between the charge plates and the battery 135”, as recognized by Fowler (Paragraph 0114).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618